United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-3133
                        ___________________________

                                    Emad Haroun

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

   U.S. Department of Homeland Security; U.S. Citizenship and Immigration
 Services; Kevin McAleenan; Kenneth T. Cuccinelli; Ann Marie Jordan-Starks1
                    lllllllllllllllllllllDefendants - Appellees
                                    ____________

                     Appeal from United States District Court
              for the Eastern District of Missouri - Eastern Division
                                  ____________

                          Submitted: December 13, 2018
                              Filed: July 15, 2019
                                 ____________

Before SMITH, Chief Judge, WOLLMAN and GRASZ, Circuit Judges.
                             ____________

GRASZ, Circuit Judge.


      1
       Kevin McAleenan, Kenneth T. Cuccinelli, and Ann Marie Jordan-Starks have
been appointed to serve as the Acting Secretary of Homeland Security, Acting
Director of the United States Citizenship and Immigration Services (“USCIS”), and
Acting Director of the St. Louis USCIS Field Office, respectively, and are
automatically substituted as appellees pursuant to Federal Rule of Appellate
Procedure 43(c)(2).
       Those seeking to become United States citizens must submit an application and
complete an examination with the United States Citizenship and Immigration
Services (“USCIS”). If the USCIS fails to reach a decision on the application within
120 days after the applicant completes this process, 8 U.S.C. § 1447(b) allows the
applicant to seek a decision from the district court in the district in which the
applicant resides. Once the applicant does so, the statute provides that the district
court “has jurisdiction over the matter and may either determine the matter or remand
the matter, with appropriate instructions, to the [USCIS] to determine the matter.”
Id. The question we face is whether a proceeding in the district court under § 1447(b)
becomes moot when the USCIS purports to deny a naturalization application after the
applicant has already initiated the court proceeding. We conclude it does not.

                                   I. Background

       Emad Haroun is a citizen of Jordan and a lawful United States permanent
resident who lives in St. Louis, Missouri. In September 2014, he filed the application
for naturalization at issue in this case. Haroun completed all of the required
examinations by early 2015. In September 2016, when the USCIS had still not made
a decision on his application, he sued the U.S. Department of Homeland Security, the
USCIS, and numerous government officials (“the Government”).2 He asked the
district court to grant his naturalization application or order the USCIS to timely
make a decision on it.

       The Government moved to dismiss. The USCIS had issued a decision denying
Haroun’s application for lack of good moral character five days after he filed in the
district court, which the Government argued made the case moot. The district court
granted the motion. It concluded that § 1447(b) creates “concurrent jurisdiction”


      2
      Haroun also challenged the legality of a USCIS program that he alleged was
responsible for the delay of his application. That issue is not before us in this appeal.

                                          -2-
between district courts and the USCIS over naturalization applications and that the
denial mooted the district court proceeding. Haroun timely appealed.

                                     II. Analysis

       Reviewing the district court’s order de novo, Davis v. Morris-Walker, LTD,
922 F.3d 868, 870 (8th Cir. 2019), we agree with Haroun that the court erred in
dismissing his proceeding under § 1447(b). Our conclusion on the issue of statutory
interpretation presented here is in agreement with each of our sister circuits that have
addressed this question. See Aljabri v. Holder, 745 F.3d 816 (7th Cir. 2014);
Bustamante v. Napolitano, 582 F.3d 403 (2d Cir. 2009); Etape v. Chertoff, 497 F.3d
379 (4th Cir. 2007); United States v. Hovsepian, 359 F.3d 1144 (9th Cir. 2004) (en
banc).

      Prior to the Immigration Act of 1990 (“the 1990 Act”), Pub. L. No. 101-649,
104 Stat. 4978, exclusive jurisdiction over naturalization proceedings rested with
federal district courts. 8 U.S.C. § 1421(a) (1990); see also Bustamante, 582 F.3d at
409–10. The Immigration and Naturalization Service — the predecessor to the
USCIS — would conduct the investigations into naturalization applicants and provide
a recommendation to the district court on whether to grant the application.
Bustamante, 582 F.3d at 409–10.

       The 1990 Act changed that process. To alleviate the backlog of naturalization
applications, Congress handed jurisdiction over naturalization applications to the
Attorney General, who would in turn designate employees of the USCIS to process
the applications. See 8 U.S.C. § 1421(a); Bustamante, 582 F.3d at 410; Hovsepian,
359 F.3d at 1163; see also 8 U.S.C. § 1446. But the 1990 Act did not cut district
courts out of the process. In fact, courts retained a critical role: Applicants who have
been denied by the USCIS may seek review in the district court, which reviews the
denial de novo and may even receive new evidence at the applicant’s request.

                                          -3-
§ 1421(c). The district court may also decide a naturalization application if the
USCIS fails to reach a timely decision on it. After 120 days from the time an
application is submitted and the naturalization examination is complete:

      . . . the applicant may apply to the United States district court for the
      district in which the applicant resides for a hearing on the matter. Such
      court has jurisdiction over the matter and may either determine the
      matter or remand the matter, with appropriate instructions, to the
      [USCIS] to determine the matter.

§ 1447(b).

       The Government’s primary textual argument in favor of mootness can be
summarized as: (1) the USCIS (through the Attorney General) has “[t]he sole
authority to naturalize persons as citizens of the United States,” § 1421(a), and (2) the
grant of jurisdiction in § 1447(b) to district courts over naturalization applications
does not explicitly state that such authority is exclusive of the USCIS’s authority,
therefore (3) both the district court and the USCIS have authority to decide the
application and “whichever entity adjudicates the application first — be it USCIS or
the court — renders the final adjudication, unless the court chooses to remand first.”
Looking to the text and context of the statute, we reject this argument and conclude
the USCIS’s purported denial of Haroun’s naturalization application after he initiated
a district court proceeding under § 1447(b) did not render the case moot.

      First and foremost, the statute’s grant of authority to the district court to
remand the matter to the USCIS undermines the Government’s reading of § 1447(b).
As other courts have recognized, “it would render meaningless the district court’s
power to ‘remand the matter’ if the agency could act even without a remand.”
Aljabri, 745 F.3d at 820; see also Bustamante, 582 F.3d at 406–07; Hovsepian, 359
F.3d at 1160. “When interpreting a statute, courts typically do not presume that
Congress has used superfluous words in its enactments.” Union Pac. R.R. Co. v.

                                          -4-
United States, 865 F.3d 1045, 1050 (8th Cir. 2017). Moreover, interpreting the
statute to allow the USCIS to rule on an application while the district court “has
jurisdiction” to “determine the matter” would undermine the district court’s ability
to remand with directions as the statute authorizes. See Etape, 497 F.3d at 384.

       Second, the structure of the statutory scheme for deciding naturalization
applications supports our conclusion. Naturalization applications are decided by the
USCIS, but denials are subject to de novo review by district courts — “the district
court has the final word and does not defer to any of the [USCIS’s] findings or
conclusions.” Hovsepian, 359 F.3d at 1162 (emphasis omitted) (discussing
§ 1421(c)). A proceeding under “§ 1447(b) is best viewed as a mechanism by which
naturalization applicants who are impatient with [USCIS] delay may skip the
agency’s analysis of their application and proceed directly to the step in which the
district court conducts a de novo review of the application.” Id. Under the
Government’s reading, the USCIS could wrest the decision away from the district
court, only for the applicant (if denied) to return right to the district court for it to
conduct the same de novo review. That interpretation makes little sense.

       The district court’s remand authority also fits well into this view of the
statutory scheme. As the Fourth Circuit pointed out, “[t]he very word ‘remand’
indicates that Congress intended a hierarchy.” Etape, 497 F.3d at 383. In this
hierarchy, the district court reviews de novo the USCIS’s denials of naturalization
applications. § 1421(c). A remand generally involves a higher tribunal in a decision-
making hierarchy sending a matter back for a lower tribunal to decide. But under the
Government’s reading of § 1447(b), there is no hierarchy — the USCIS and the
district court are decision makers on equal footing, acting in parallel. To the contrary,
we hold that once a district court obtains jurisdiction to decide a naturalization
application under § 1447(b), the USCIS regains authority to grant or deny the
application only if the district court remands the matter back down to it. The
USCIS’s purported denial here was void ab initio.

                                          -5-
       Third, the Government’s argument for concurrent jurisdiction is not a natural
reading of the statutory language providing the district court “has jurisdiction over
the matter.” § 1447(b). Concurrent jurisdiction generally means only that the
plaintiff has the choice of commencing the action in either of two courts having
jurisdiction. See Jurisdiction, Black’s Law Dictionary (10th ed. 2014) (defining
“concurrent jurisdiction” as “[j]urisdiction that might be exercised simultaneously by
more than one court over the same subject matter and within the same territory, a
litigant having the right to choose the court in which to file the action” (emphasis
added)). Concurrent jurisdiction in that sense does exist between the end of the 120
day period and the commencement of a § 1447(b) proceeding: The naturalization
applicant may choose to wait for a decision from the USCIS or seek a decision from
the district court, which then “has jurisdiction over the matter.” § 1447(b). But the
Government’s theory of overlapping jurisdiction after the commencement of a
§ 1447(b) proceeding is a strained reading of the statute.

       Fourth, the Government’s focus on the word “may” is unpersuasive. Section
1447(b) provides that a district court “may either determine the matter or remand the
matter.” The Government argues the word “may” in the statute renders the court’s
exercise of jurisdiction optional and allows room for the USCIS to act. It is true the
word “may” generally carries a permissive and discretionary meaning. See Antonin
Scalia & Bryan A. Garner, Reading Law 112–15 (2012); May, Webster’s Third New
International Dictionary (2002). But the Government overlooks that the word “may”
is followed by the word “either.” § 1447(b). The statute gives the district court
discretion to either determine or remand the matter. Id. The district court may do
either, but it must do one of them; deciding the application or remanding to the
USCIS are the only two options.

     Finally, we find the Government’s resort to legislative history unpersuasive.
The Government argues its reading of § 1447(b) is supported by the fact that an

                                         -6-
earlier version of the House of Representatives’ bill that led to the 1990 Act would
have provided for district courts to have “exclusive jurisdiction,” whereas the final
version simply said that a district court “has jurisdiction over the matter.” We decline
the Government’s invitation to interpret § 1447(b) based on what it claims is the
legislative intent behind the statute rather than what the text of the statute says. After
all, “a law means what its text most appropriately conveys, whatever the Congress
that enacted it might have ‘intended.’” Bank One Chicago, N.A. v. Midwest Bank &
Tr. Co., 516 U.S. 264, 279 (1996) (Scalia, J., concurring in part). And even if
subjective intent (rather than the statutory text) were the locus of statutory meaning,
the drafting history in the House of Representatives cannot be presumed to reliably
represent the intent of Senators and the President, who also play critical and
indispensable roles in the constitutionally prescribed process for lawmaking. See
U.S. Const. Art. I, § 7; see also Scalia & Garner, supra, at 376.

       Under § 1447(b), the district court “has jurisdiction over the matter” of
Haroun’s naturalization application, notwithstanding the USCIS’s purported denial
of his application. The district court “may either determine the matter or remand the
matter, with appropriate instructions, to the [USCIS] to determine the matter.” Id.
The case is not moot because it is not “impossible for [the] court to grant any
effectual relief whatever to” Haroun. Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663,
669 (2016) (quoting Knox v. Serv. Empls. Int’l Union, Local 1000, 567 U.S. 298, 307
(2012)). The relief he sought included granting his naturalization application,
something the district court is still able to do. We express no opinion on whether the
district court should grant the application, deny the application, or remand the matter
to the USCIS.

                                   III. Conclusion

      For the reasons set forth herein, we reverse and remand for further proceedings.
                       ______________________________


                                           -7-